[Cite as In re J.T., 2022-Ohio-455.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

IN RE: J.T.                                           C.A. Nos.      30012
       C.G.                                                          30013
       L.G.                                                          30014



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN19-09-0734
                                                                 DN19-09-0735
                                                                 DN19-09-0759

                                  DECISION AND JOURNAL ENTRY

Dated: February 16, 2022



        CARR, Presiding Judge.

        {¶1}     Appellant, T.G. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that terminated her parental rights and placed three of her

minor children in the permanent custody of Summit County Children Services Board (“CSB”).

This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of J.T., born October 10, 2014; C.G., born August

14, 2018; and L.G., born February 24, 2012. Mother has one other child, who was also a party to

the trial court proceedings, but that child was ultimately placed in the legal custody of his father

and is not a party to this appeal. The father of L.G. passed away during the trial court proceedings
                                                 2


from a sudden illness. The father of J.T. and the alleged father of C.G. did not participate in the

trial court proceedings or appeal the trial court’s judgment.

       {¶3}    CSB first became involved with Mother’s family during June 2019. The agency

filed complaints and the children were removed from the home because of concerns about

Mother’s lack of stable housing and her ongoing problem with substance abuse. The initial cases

were later dismissed, the children remained placed outside Mother’s custody, and CSB filed new

complaints in September 2019. The children were later adjudicated dependent and placed in the

temporary custody of CSB.

       {¶4}    The case plan required that Mother acquire and maintain stable income and housing

and obtain mental health and substance abuse assessments and follow all treatment

recommendations. Mother attended one session to begin a mental health assessment but did not

return to the agency to finish it. She did complete a substance abuse assessment, which resulted

in a diagnosis of amphetamine use disorder and a recommendation that Mother participate in

weekly counseling and random drug testing.

       {¶5}    For the next several months, Mother engaged in combined substance abuse and

mental health counseling, regularly tested negative for drugs, and obtained stable housing.

Mother’s supervised visits with her children were gradually moved away from the visitation center

to less restrictive settings in the community. CSB also decreased the level of supervision over

time until Mother was having extended, unsupervised visits with the children in her home.

Although the exact date is not clear from the record, CSB later stopped allowing the children to

visit Mother at her home and increased the level of supervision because Mother’s participation in

case plan services declined.
                                                3


       {¶6}    During February and March 2020, Mother began missing counseling appointments

and drug screens; tested positive for drugs on several occasions; and submitted some urine samples

that had been diluted. By June 2020, Mother was no longer engaged in counseling and told the

caseworker that she did not believe that she needed mental health services. Mother was eventually

terminated by her counseling agency due to noncompliance.

       {¶7}    By August 2020, Mother was terminated from her employment for poor attendance.

Although they did not know whether to attribute Mother’s declining behavior to drug use or

untreated mental health problems, the caseworker and guardian ad litem became increasingly

concerned about Mother expressing paranoid thoughts. For example, Mother told them both that

she needed to replace her cell phone more than once because someone had been tampering with it

or hacking into her account and had deleted and/or created texts, calls, and e-mail messages.

Mother admitted to the guardian ad litem that she knew “this sounds crazy[,]” but she maintained

that content had been deleted from and/or added to her phones by someone other than her.

Moreover, after the furnace was replaced at her former residence and her landlord and the fire

department verified that there was no longer a carbon monoxide leak, Mother insisted that there

was still a carbon monoxide leak in her home and that she was suffering mental and physical health

effects from the ongoing exposure. Mother never sought any medical treatment, however, but

continued to attribute most of her problems to carbon monoxide poisoning.

       {¶8}    On November 23, 2020, CSB moved for permanent custody of J.T., C.G., and L.G.

Following an evidentiary hearing, the trial court terminated parental rights and placed the three

children in the permanent custody of CSB. Mother appeals and raises two assignments of error.
                                                 4


                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       TERMINATED THE MOTHER’S PARENTAL RIGHTS AS THE TRIAL
       COURT’S DECISION WAS NOT SUPPORTED BY CLEAR AND
       CONVINCING EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

       {¶9}    Mother’s first assignment of error is that the trial court’s permanent custody

decision was against the manifest weight of the evidence. Before a juvenile court may terminate

parental rights and award permanent custody of a child to a proper moving agency, it must find

clear and convincing evidence of both prongs of the permanent custody test: (1) that the child is

abandoned; orphaned; has been in the temporary custody of the agency for at least 12 months of a

consecutive 22-month period; the child or another child of the same parent has been adjudicated

abused, neglected, or dependent three times; or that the child cannot be placed with either parent,

based on an analysis under R.C. 2151.414(E); and (2) that the grant of permanent custody to the

agency is in the best interest of the child, based on an analysis under R.C. 2151.414(D)(1). R.C.

2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 98-99 (1996).

Clear and convincing evidence is that which will “produce in the mind of the trier of facts a firm

belief or conviction as to the facts sought to be established.” (Internal quotations omitted.) In re

Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985), quoting Cross v. Ledford, 161 Ohio St. 469

(1954), paragraph three of the syllabus.

       {¶10} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]
                                                 5


must be reversed and a new [hearing] ordered.” (Internal quotations and citations omitted.) Eastley

v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence, this Court

“must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

        {¶11} The trial court found that the first prong of the permanent custody test was satisfied

for two alternative reasons: the children had been in the temporary custody of CSB for more than

12 months of a consecutive 22-month period; and Mother failed “continuously and repeatedly to

substantially remedy” the conditions that brought her children into agency custody and prevented

them from returning home. R.C. 2151.414(B)(1)(a) and (d); R.C. 2151.414(E)(1). Mother does

not challenge either of those findings.

        {¶12} Instead, Mother challenges only the trial court’s finding that permanent custody

was in the best interest of her children. When determining the children’s best interest, the trial

court must consider all relevant factors, including: the interaction and interrelationships of the

children, the wishes of the children, their custodial history, and their need for permanence in their

lives and whether such a placement can be achieved without a grant of permanent custody.1 R.C.

2151.414(D)(1)(a)-(d); see In re R.G., 9th Dist. Summit Nos. 24834 and 24850, 2009-Ohio-6284,

¶ 11.

        {¶13} During the first several months of this case, Mother’s interaction with the children

expanded from supervised visits at the family interaction center to unsupervised, extended visits

at Mother’s home. After Mother stopped going to counseling and began testing positive for




        1
        Although the trial court is also required to consider whether any of the factors set forth in
R.C. 2151.414(E)(7)-(11) apply, none of those factors are relevant in this case.
                                                 6


drugs, her visits eventually returned to being supervised. During a visit in December 2020, Mother

became concerned about the game that J.T. and L.G. played, which involved a hostage-taking

situation. She expressed her belief that both children needed mental health assistance, even though

they were already engaged in regular counseling. Mother did not follow up with the caseworker

or the children’s counselors to address her concerns. Instead, she abruptly stopped visiting both

children. Mother stopped visiting C.G. in person the following month. By the time of the

permanent custody hearing, Mother had engaged in a few virtual visits with C.G., but she had not

visited J.T. or L.G. for more than six months.

       {¶14} The children were initially placed in separate homes. C.G. had lived in the same

foster home throughout this case. By the time of the hearing, all three children were placed in the

same foster home, were doing well there, and the foster parents were interested in adopting the

three children.

       {¶15} The oldest child, L.G., had expressed her desire to return to Mother’s custody. She

had also stated that she was happy in the foster home where she was living with her siblings. The

guardian ad litem did not believe that the other two children were mature enough to express their

own wishes, so she spoke on their behalf. She opined that permanent custody was in the best

interest of all three children because Mother had failed to remedy her mental health and substance

abuse problems and had not otherwise achieved stability in her life. The guardian ad litem

explained that Mother continually told her that she was “going to” engage in case plan services.

During the year before the hearing, Mother had not engaged in case plan services on a consistent

basis and, by the time of the hearing, she was not participating in any case plan services. The

guardian ad litem expressed particular concern that Mother seemed to focus more on how this case
                                                 7


had affected her than how her failure to regularly visit her children or work toward reunification

had affected her children.

       {¶16} By the time of the hearing, the children’s custodial history had included

approximately 18 months living in temporary placements. The older two children, who have

mental health issues, had resided in multiple temporary placements. All three children needed a

legally secure permanent placement and CSB had been unable to find any suitable relatives who

were willing and able to provide the children with a permanent home. The trial court reasonably

concluded that permanent custody would provide them with a legally secure permanent placement.

       {¶17} Given the evidence presented at the hearing, Mother has failed to demonstrate that

the trial court lost its way in determining that permanent custody was in the best interest of J.T.,

C.G., and L.G. Mother’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION AND COMMITTED PLAIN
       AND REVERSIBLE ERROR WHEN IT DENIED MOTHER’S MOTION FOR A
       SIX-MONTH EXTENSION AS IT WAS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE AND NOT IN THE BEST INTEREST OF THE
       CHILDREN.

       Mother’s second assignment of error is that the trial court’s decision to deny a second six-

month extension of temporary custody was against the manifest weight of the evidence because it

was in the best interest of her children to allow her more time to work on the reunification goals

of the case plan. This Court’s review of Mother’s first assignment of error has already determined

that the evidence supported the trial court’s conclusion that permanent custody was in the best

interest of the children. Because permanent custody was in the children’s best interest, “a six-

month extension of temporary custody necessarily [was] not.” In re L.T., 9th Dist. Summit No.
                                                  8


29972, 2022-Ohio-114, ¶ 33, citing In re A.S., 9th Dist. Summit No. 28743, 2017-Ohio-8984, ¶

31.

       {¶18} Moreover, the trial court would have had authority to grant a second six-month

extension of temporary custody only if it found, by clear and convincing evidence, that the

additional extension was not only in the best interest of the child, but also that “there has been

substantial additional progress” on the case plan and toward reunification since the first extension

of temporary custody, and that “there is reasonable cause to believe that the child will be reunified

with one of the parents or otherwise placed in a permanent setting before the expiration of the

additional extension period.” R.C. 2151.415(D)(2).

       {¶19} Notably, Mother did not challenge the trial court’s first prong finding that she had

failed “continuously and repeatedly to substantially remedy” the conditions that brought her

children into agency custody and prevented them from returning home, so this Court did not detail

all the evidence that supported that finding. R.C. 2151.414(B)(1)(a); R.C. 2151.414(E)(1). The

evidence clearly demonstrated that, at the time of the hearing, Mother continued to struggle with

substance abuse and mental health problems and was not engaged in treatment for either of those

problems. Mother admitted that she had used amphetamines as recently as four weeks before the

hearing.

       {¶20} For well over one year, Mother did not comply with the case plan requirement that

she complete a mental health assessment, but she testified that she had scheduled an appointment

to obtain an assessment soon. Mother admitted at the hearing that her “mental state” was not good

at many different points during this case, but she also stated that she did not have any mental health

problems. At another point during her testimony, Mother stated that, because of the stress in her

life and her exposure to carbon monoxide, she “went off the deep end mentally.”
                                                 9


       {¶21} In addition to substantial testimony from other witnesses about Mother’s erratic and

paranoid behavior, the trial judge also heard Mother’s testimony and was able to observe her

demeanor at the hearing. The trial judge opined that Mother’s testimony showed that “[h]er

thinking was disjointed” and “demonstrated that [her] need for treatment is great.” Mother

repeatedly contradicted herself during her testimony. For example, she insisted during the

beginning of her testimony that she was then fine after she believed she had suffered carbon

monoxide poisoning. Later in her testimony, however, she continued to attribute her scattered

thinking to carbon monoxide poisoning and/or the stress of the Covid-19 pandemic. The trial court

expressed particular concern that Mother had not been engaging in counseling that might have

helped her better cope with her stress and scattered thinking.

       {¶22} The evidence at the hearing did not demonstrate that Mother had made “substantial

additional progress” on the reunification goals of the case plan since the first extension and there

was not reasonable cause to believe that she would be prepared to provide a permanent placement

for her children within another six-month period. R.C. 2151.415(D)(2). Consequently, the trial

court did not err in failing to grant another extension of temporary custody. Mother’s second

assignment of error is overruled.

                                                     III.

       {¶23} Mother’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.
                                                10




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT


CALLAHAN, J.
SUTTON, J.
CONCUR.


APPEARANCES:

DANIEL R. BACHE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

BRENDON KOHRS, Attorney at Law, for Appellee.

MICHELE TOMER, Guardian ad Litem.